United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          June 30, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20967
                          Summary Calendar


GLENN BARBER,

                                     Plaintiff-Appellant,
versus

COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-02-CV-2239
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Glenn Barber filed a pro se complaint in the district court

asserting that his rights to due process and equal protection

were violated by the Social Security Administration during

administrative proceedings, which resulted in the denial of his

application for social security disability insurance benefits.

Barber has appealed the magistrate judge’s summary judgment in

favor of the Commissioner.

     Barber asserts that he has asserted civil-rights claims

only.    “[N]either Bivens [v. Six Unknown Named Agents of Fed.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20967
                                -2-

Bureau of Narcotics, 403 U.S. 388 (1971)], nor the civil rights

statutes provide a valid jurisdictional predicate for this

action.”   Affiliated Prof’l Home Health Care Agency v. Shalala,

164 F.3d 282, 286 (5th Cir. 1999).   Barber may obtain judicial

review of his constitutional claims under 42 U.S.C. § 405(g).

See Califano v. Sanders, 430 U.S. 99, 109 (1977) (discussing

§ 205(g) of the Social Security Act, codified as amended at 42

U.S.C. § 405(g)).

     Barber contends that his right to due process was violated

because the initial agency determination that he was not disabled

was made on the basis of an incomplete record.   Because Barber

does not challenge the magistrate judge’s finding that the

Commissioner’s decision was supported by substantial evidence, he

cannot show that his substantial rights were affected.   See

Morris v. Bowen, 864 F.2d 333, 335 (5th Cir. 1988); see also

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)

(notwithstanding liberal construction of pro se briefs, arguments

must be briefed to be preserved).

     Barber contends that his right to equal protection was

violated because Social Security disability insurance claims in

Texas receive disparate treatment in response to local opposition

to the disbursement of government benefits.   Because Barber does

not challenge the magistrate judge’s finding that the

Commissioner’s decision was supported by substantial evidence, he

cannot show that he “received treatment different from that
                           No. 03-20967
                                -3-

received by similarly situated individuals and that the unequal

treatment stemmed from a discriminatory intent.”   Taylor v.

Johnson, 257 F.3d 470, 473 (5th Cir. 2001).

     Because this appeal is without arguable merit, it is

DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   We caution Barber that the

filing of frivolous appeals will invite the imposition of a

sanction.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.